DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzuka (US PGPub 2018/0361844).
Regarding claim 1, Kinzuka discloses an apparatus of controlling a hybrid vehicle, the apparatus comprising:
an engine (100) configured to generate an engine power (¶20);
a drive motor (220) configured to generate a power to assist the engine power and selectively operate as a generator to generate electrical energy (¶25);
a clutch configured to disposed between the engine and the drive motor (¶25);
a battery (270) configured to supply electrical energy to the drive motor or to be charged with the electrical energy generated by the drive motor (¶26);
an electric supercharger (140) installed in an intake line through which an ambient air is supplied to a combustion chamber of the engine (¶22); and
a controller (290) configured to:
operate the electric supercharger (¶¶33,43), and
control the engine power of the engine and the power of the drive motor based on a desired power of a driver and a state of charge (SOC) of the battery (¶¶34,37,43).

Regarding claim 2, Kinzuka discloses the desired power is determined based on a position of an accelerator pedal position sensor(APS) operated by the driver (¶28), and
based on the desired power, a desired operation of the hybrid vehicle is divided into a maximal high load state, a high load state, a middle load state, and a low load state (¶¶29-32).

Regarding claim 11, Kinzuka discloses a method of controlling a hybrid vehicle, where the hybrid vehicle includes: a drive motor (220) and an engine (100), which generate a driving power for travelling the hybrid vehicle, and an electric supercharger (140) installed in an intake line of an engine (¶¶20,22,25), the method comprising:
determining, by a controller, a desired power of a driver based on a pressing amount of an accelerator pedal (¶34); and
operating, by the controller, the electric supercharger and controlling an engine power output from the engine and a drive motor power output from the drive motor based on the desired power and a state of charge (SOC) of a battery (¶¶33,34,37,43).

Regarding claim 12, Kinzuka discloses the pressing amount of the accelerator pedal is detected by an accelerator pedal position sensor(APS) disposed in the hybrid vehicle (¶28), and
a desired operation of the hybrid vehicle is determined by the controller based on the desired power and divided into a maximal high load state, a high load state, a middle load state, and a low load state (¶¶29-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzuka in view of Amemiya et al. (US PGPub 2016/0200310), hereinafter “Amemiya”.
Regarding claim 3, Kinzuka discloses when the desired operation is the maximal high load state and the SOC of the battery is greater than a predetermined value (¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative), the controller is configured to:
operate the electric supercharger to cause the engine to output an engine maximal power (¶¶46,48), and
control the drive motor to output a remained power corresponding to a power gap between the engine maximal power generated by the engine and a target driving power of the hybrid vehicle which is determined based on the desired power (¶¶46,48), and
control the battery to supply the electrical energy to the drive motor (¶26)
Kinzuka is silent regarding where the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner.
However, Amemiya teaches the supplied electrical energy to the drive motor is calculated based on the SOC of the battery and the sum of power consumed by auxiliary machines such as an air conditioner. One of ordinary skill in the art would understand the electric supercharger disclosed by Kinzuka would be considered an auxiliary machine (¶¶47,49).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kinzuka, by where the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner, as taught by Amemiya, for the purpose of meeting an assist request of the driver (¶7).

Regarding claim 4, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the maximal high load state and the SOC of the battery is less than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative), the controller is configured to:
operate the electric supercharger to cause the engine to output an engine maximal power (Kinzuka ¶47), and
control the drive motor to be operated as a generator to generate electrical energy using a part of the engine maximal power output from the engine, and the generated electrical energy by the drive motor is supplied to the electric supercharger, electric components of the hybrid vehicle, and an air conditioner of the hybrid vehicle (Kinzuka ¶47, Amemiya ¶47).

Regarding claim 5, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the high load state and the SOC of the battery is greater than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative), the controller is configured to:
operate the electric supercharger to cause the engine to output an engine maximal power (Kinzuka ¶¶46,48),
control the drive motor to output a remained power corresponding to a power gap between the engine maximal power generated by the engine and a target driving power of the hybrid vehicle which is determined based on the desired power (Kinzuka ¶¶46,48), and
control the battery to supply the electrical energy to the drive motor (Kinzuka ¶26), where the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner (Amemiya ¶¶47,49).

Regarding claim 6, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the high load state and the SOC of the battery is less than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative), the controller is configured to:
operate the electric supercharger to cause the engine to output an engine maximal power (Kinzuka ¶47), and
control the drive motor to be operated as a generator to generate electrical energy using a part of the engine maximal power output from the engine, and the generated electrical energy by the drive motor is supplied to the electric supercharger, electric components, and an air conditioner of the hybrid vehicle (Kinzuka ¶47, Amemiya ¶47).

Regarding claim 7, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the middle load state and the SOC of the battery is greater than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative), the controller is configured to:
control the electric supercharger and the engine to output an optimal power to be operated in an optimal efficiency point (Kinzuka ¶¶46,48 – while optimal power/efficiency is not explicitly disclosed, one of ordinary skill in the art would recognize that optimal power and efficiency is beneficial as it is optimal), and
control the drive motor to output a remained power corresponding to a power gap between the optimal power of the engine and a target driving power of the hybrid vehicle which is determined based on the desired power (Kinzuka ¶¶46,48), and
control the battery to supply the electrical energy to the drive motor (Kinzuka ¶26), where the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner (Amemiya ¶¶47,49).

Regarding claim 8, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the middle load state and the SOC of the battery is less than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative), the controller is configured to:
control the electric supercharger and the engine to output an optimal power to be operated in in an optimal efficiency point (Kinzuka ¶47 – while optimal power/efficiency is not explicitly disclosed, one of ordinary skill in the art would recognize that optimal power and efficiency is beneficial as it is optimal), and
control the drive motor to be operated as a generator to generate electrical energy using the optimal power output from the engine, and the generated electrical energy by the drive motor is supplied to the electric supercharger, electric components, an air conditioner, and the battery of the hybrid vehicle (Kinzuka ¶47, Amemiya ¶47).

Regarding claim 9, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the low load state and the SOC of the battery is greater than a predetermined value (Kinzuka ¶¶31,62,84-86), the controller is configured to:
control the engine to output an optimal power to be operated in an optimal efficiency point (Kinzuka ¶62),
stop an operation of the electric supercharger (Kinzuka ¶31,84-86),
control the drive motor to output a remained power corresponding to a power gap between the optimal power of the engine and a target driving power of the hybrid vehicle determined by the desired power (Kinzuka ¶31,62,84-86), and
control the battery to supply the electrical energy to the drive motor (Kinzuka ¶26), where the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle (Amemiya ¶¶47,49).

Regarding claim 10, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the low load state and a SOC of the battery is less than a predetermined value (Kinzuka ¶¶44,45,87), the controller is configured to:
control the engine to output an optimal power to be operated in an optimal efficiency point (Kinzuka ¶¶45,62 – while optimal power/efficiency is not explicitly disclosed, one of ordinary skill in the art would recognize that optimal power and efficiency is beneficial as it is optimal),
stop an operation of the electric supercharger (Kinzuka ¶45), and
control the drive motor as a generator to generate electrical energy using a part of the optimal power output from the engine, and the generated electrical energy by the drive motor is supplied to electric components, the battery, and an air conditioner of the hybrid vehicle (Kinzuka ¶45, Amemiya ¶47).

Regarding claim 13, Kinzuka discloses when the desired operation is the maximal high load state and the SOC of the battery is greater than a predetermined value (¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative),
controlling, by the controller, the engine to output an engine maximal power (¶¶46,48);
operating, by the controller, the electric supercharger to cause the engine to output the engine maximal power(¶¶46,48);
controlling, by the controller, the drive motor to output a remained power corresponding to a power gap between the engine maximal power of the engine and a target driving power of the hybrid vehicle determined based on the desired power (¶¶46,48); and
controlling, by the controller, the battery to supply electrical energy to the drive motor (¶26),
Kinzuka is silent regarding wherein the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle.
However, Amemiya teaches the supplied electrical energy to the drive motor is calculated based on the SOC of the battery and the sum of power consumed by auxiliary machines such as an air conditioner. One of ordinary skill in the art would understand the electric supercharger disclosed by Kinzuka would be considered an auxiliary machine (¶¶47,49).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kinzuka, by wherein the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle, as taught by Amemiya, for the purpose of meeting an assist request of the driver (¶7).

Regarding claim 14, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the maximal high load state and the SOC of the battery is less than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative),
controlling, by the controller, the engine to output an engine maximal power (Kinzuka ¶47);
operating, by the controller, the electric supercharger so that the engine outputs the engine maximal power (Kinzuka ¶47);
controlling, by the controller, the drive motor to be operated as a generator to generate electrical energy using a part of the engine maximal power output from the engine (Kinzuka ¶47); and
supplying, by the controller, the electrical energy generated by the drive motor to the electric supercharger, electric components, and an air conditioner of the hybrid vehicle (Kinzuka ¶47, Amemiya ¶47).

Regarding claim 15, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the high load state and the SOC of the battery is greater than a predetermined value(Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative),
controlling, by the controller, the engine to output an engine maximal power (Kinzuka ¶¶46,48);
operating, by the controller, the electric supercharger so that the engine outputs the engine maximal power (Kinzuka ¶¶46,48); and
controlling, by the controller, the drive motor to output a remained power corresponding to a power gap between the engine maximal power of the engine and a target driving power of the hybrid vehicle which is determined based on the desired power (Kinzuka ¶¶46,48); and
controlling, by the controller, the battery to supply electrical energy to the drive motor (Kinzuka ¶26),
wherein the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle (Amemiya ¶¶47,49).

Regarding claim 16, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the high load state and the SOC of the battery is less than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative),
controlling, by the controller, the engine to output an engine maximal power (Kinzuka ¶47);
operating, by the controller, the electric supercharger so that the engine outputs the engine maximal power (Kinzuka ¶47); and
controlling, by the controller, the drive motor to be operated as a generator to generate electrical energy corresponding to a summation power by using a part of the engine maximal power output from the engine (Kinzuka ¶47), and
wherein the summation power is a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle (Kinzuka ¶47, Amemiya ¶47).

Regarding claim 17, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the middle load state and the SOC of the battery is greater than a predetermined value (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative),
controlling, by the controller, the engine to output an optimal power  (Kinzuka ¶¶46,48 – while optimal power/efficiency is not explicitly disclosed, one of ordinary skill in the art would recognize that optimal power and efficiency is beneficial as it is optimal);
operating, by the controller, the electric supercharger so that the engine outputs the optimal power (Kinzuka ¶¶46,48);
controlling, by the controller, the drive motor to output a remained power corresponding to a power gap between the optimal power of the engine and a target driving power of the hybrid vehicle which is determined based on the desired power (Kinzuka ¶¶46,48); and
controlling, by the controller, the battery to supply electrical energy to the drive motor (Kinzuka ¶26),
wherein the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle (Amemiya ¶¶47,49).

Regarding claim 18, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the middle load state and the SOC of the battery is less than a predetermined value  (Kinzuka ¶¶36,46 – step 4 proceeds to step 13 based on torque difference, therefore the Kinzuka’s method will proceed at any load state as long as the torque difference is negative),
controlling, by the controller, the engine to output an optimal power (Kinzuka ¶47 – while optimal power/efficiency is not explicitly disclosed, one of ordinary skill in the art would recognize that optimal power and efficiency is beneficial as it is optimal);
operating, by the controller, the electric supercharger so that the engine outputs the optimal power (Kinzuka ¶47); and
controlling, by the controller, the drive motor to be operated as a generator that generates a summation power and a charging power by using the optimal power output from the engine (Kinzuka ¶47),
wherein the summation power is a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner, and the charging power is a power for charging the battery (Kinzuka ¶47, Amemiya ¶47).

Regarding claim 19, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the low load state and the SOC of the battery is greater than a predetermined value (Kinzuka ¶¶31,62,84-86),
controlling, by the controller, the engine to output an optimal power (Kinzuka ¶62);
stopping, by the controller, an operation of the electric supercharger (Kinzuka ¶31,84-86);
controlling, by the controller, the drive motor to output a remained power corresponding to a power gap between the optimal power of the engine and a target driving power of the hybrid vehicle which is determined based on the desired power (Kinzuka ¶31,62,84-86); and
controlling, by the controller, the battery to supply electrical energy to the drive motor (Kinzuka ¶26),
wherein the supplied electrical energy to the drive motor is calculated by subtracting, from a battery power determined by the SOC of the battery, a sum of a supercharger power consumed by the electric supercharger, an electric component power consumed by electric components, and an air conditioner power consumed by an air conditioner of the hybrid vehicle (Amemiya ¶¶47,49).

Regarding claim 20, the combination of Kinzuka and Amemiya, as prior established, teaches when the desired operation is the low load state and the SOC of the battery is less than a predetermined value (Kinzuka ¶¶44,45,87),
controlling, by the controller, the engine to output an optimal power (Kinzuka ¶¶45,62 – while optimal power/efficiency is not explicitly disclosed, one of ordinary skill in the art would recognize that optimal power and efficiency is beneficial as it is optimal);
stopping, by the controller, an operation of the electric supercharger (Kinzuka ¶45); and
controlling, by the controller, the drive motor to be operated as a generator to generate a summation power and a charging power to charger the battery by using a part of the optimal power output from the engine (Kinzuka ¶45),
wherein the summation power is a power that sums an electric component power consumed by electric components and an air conditioner power consumed by an air conditioner of the hybrid vehicle (Kinzuka ¶45, Amemiya ¶47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/               Patent Examiner, Art Unit 3747